The Honorable Morril Harriman State Senator 522 Main Van Buren, AR 72956
Dear Senator Harriman:
This is in response to your request for an opinion concerning Act 608 of 1993. This act amends A.C.A. § 6-13-619(a) to provide that school board meetings shall be held at specified times, and reads as follows:
  The board of directors shall hold regular monthly meetings during the school term and shall meet on call of the president or secretary, or any three (3) members of the board, or when petitioned to do so by a petition in writing signed by fifty (50) electors in the district. Regular meetings of the school board and all school board committees and special meetings of the school board and school board committees that deal with personnel or personnel policies shall, except in emergency situations, be held after five (5:00) p.m.
You have indicated that the Board of Education of the Van Buren School District meets as a Committee of the Whole on the first Tuesday of each month from 3:30 p.m. to 5:00 p.m. You also indicate that "no formal business is conducted or any votes taken" at these meetings, but rather, the meetings are "conducted as study sessions for the purpose of reviewing administrative policies, the school's budgeting process, and financial review, as well as to study potential bond issues, the financing of such issues and to review the current bond indebtedness of the system." Your question is as follows:
  Whether it is legal for the Van Buren Board of Education to continue these regular Committee of the Whole meetings pursuant to Act 608 of 1993, provided that the committee does not discuss or in any manner act upon personnel matters or personnel policies at the meeting?
It is my opinion that the answer to this question is "no."
This office has recently issued Op. Att'y Gen. 93-161 regarding Act 608, a copy of which is enclosed, wherein it was concluded that except in emergency situations, the regular meetings of the school board and school board committees, as well as special meetings that deal with personnel or personnel policies, are to be held after 5:00 p.m.
It is my opinion that whether the committee in question "conducts formal business" or "takes votes" is not dispositive of the issue whether the regular meetings are restricted by Act 608 to the "after 5:00 p.m." time frame. Similarly, the question is not whether the committee "discusses or in any manner acts upon" personnel matters or personnel policies at its regular meetings. Rather, as indicated by the language of the act, "regular meetings of the school board and all school board committees . . . shall, except in emergency situations, be held after five (5:00) p.m." See Op. Att'y Gen. 93-161. It appears that only those special meetings of the school board or school board committees that do not deal with personnel or personnel policies may be held prior to 5:00 p.m.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Sherry L. Daves.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure